244 S.E.2d 204 (1978)
36 N.C. App. 332
STATE of North Carolina
v.
Ralph Lee BURDEN.
No. 778SC1057.
Court of Appeals of North Carolina.
May 16, 1978.
Certiorari Denied July 14, 1978.
*205 Atty. Gen. Rufus L. Edmisten by Associate Atty. T. Michael Todd, Raleigh, for the State.
Barnes, Braswell & Haithcock by Michael A. Ellis, Goldsboro, for defendant-appellant.
Certiorari Denied by Supreme Court July 14, 1978.
HEDRICK, Judge.
No assignments of error appear in the record with respect to the felonious assault charge. Thus, no question is presented for review in the case wherein the defendant was convicted of assault of David Ward with a deadly weapon inflicting serious injury. In case number 77CR6955 we find no error.
With respect to his conviction for second-degree murder of Edna Faye Burden, the defendant assigns as error the failure of the trial court to submit to the jury the lesser included offense of voluntary manslaughter. The principle by which we are guided in the determination of when to submit a lesser included offense to the jury was succinctly stated in State v. Hicks, 241 N.C. 156, 159, 84 S.E.2d 545, 547 (1954):
The necessity for instructing the jury as to an included crime of lesser degree than that charged arises when and only when there is evidence from which the jury could find that such included crime of lesser degree was committed. The presence of such evidence is the determinative factor.
The defendant first argues that the evidence raises an inference that the defendant killed Edna Faye Burden in the heat of passion with provocation. In order to reduce second degree murder to voluntary manslaughter, there must be some evidence that the defendant killed his victim "in the heat of passion engendered by provocation which the law deems adequate to depose reason." State v. Freeman, 275 N.C. 662, 668, 170 S.E.2d 461, 465 (1969). Our examination of the record has revealed no evidence upon which the jury could find *206 such provocation. Specifically, evidence that the defendant found his estranged wife riding in a car with another man is not sufficient to show adequate cause for passion which would negate the malice of murder and reduce it to manslaughter. State v. Ward, 286 N.C. 304, 210 S.E.2d 407 (1974).
Under the same assignment, the defendant contends that since the trial judge instructed the jury on self-defense it was incumbent upon him to instruct the jury that if it should find that in defending himself the defendant used excessive force, it could return a verdict of voluntary manslaughter. According to well-settled principles of law, if the defendant in killing the deceased was acting in self-defense but used more force than was necessary or reasonably appeared necessary under the circumstances, he is guilty of voluntary manslaughter. State v. Woods, 278 N.C. 210, 179 S.E.2d 358 (1971).
In the present case the defendant testified that as he approached the automobile driven by Ward "it had stopped and on the left-hand side someone was leaning out" with something in his hand and that he pulled into the northbound lane and stopped in front of Ward's car. His account of the shooting appears in the record as follows:
I opened the door and started to get out and I heard a shot. That is when I went back in the truck and got my rifle.. . .
I jumped out of the truck, and when I jumped out, I heard another shot. I jumped and from the jump I had gone toward the bank on the left side of Slocumb, and when I got on the bank, I heard the second shot. It was just like I was back in Viet Nam and I was shooting at wherever the shot came from.
Assuming that the defendant's testimony raises the defense of self-defense, it does not necessarily follow that the defendant was entitled to an instruction submitting the offense of voluntary manslaughter on the theory of excessive force. In State v. Harrington, 286 N.C. 327, 210 S.E.2d 424 (1974), the defendant who had been found guilty of second degree murder assigned as error the failure of the trial court to submit to the jury the lesser included offense of involuntary manslaughter. The Supreme Court, citing State v. Hicks, supra, pointed out that in view of his defense of accident "defendant would be guilty of involuntary manslaughter only if there were evidence tending to show that such unintentional killing was caused by defendant's unjustified and wanton or reckless use of the rifle in such manner as to jeopardize . . . [the victim's] safety." 286 N.C. at 330-1, 210 S.E.2d at 427. The Court concluded that there was no evidence from which the jury could infer culpable negligence, and thus, the trial court was not required to submit involuntary manslaughter to the jury. See also State v. Bright, 237 N.C. 475, 75 S.E.2d 407 (1953).
Similarly, in the present case the trial judge was not required to submit the offense of voluntary manslaughter to the jury unless there was evidence from which the jury could find that in defending himself the defendant used excessive force. We think that the defendant's testimony, which provided the sole basis for his defense of self-defense, discloses that he used only such force as was necessary to defend himself under the circumstances which he recounted. If the jury found that the defendant reasonably believed that he was in danger of death or great bodily harm from the shots which he heard, then it follows that his only reasonable defense was to shoot back. Thus, since there was no evidence of excessive force, the trial judge was not required to submit the offense of voluntary manslaughter to the jury. State v. Hicks, supra.
We hold that the defendant received a fair trial in Case No. 77CR6911 and Case No. 77CR6955 free from prejudicial error.
No error.
BROCK, C. J., and MITCHELL, J., concur.